Citation Nr: 0304814	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the rating for the veteran's diabetes mellitus 
was properly reduced from 60 percent to 20 percent, effective 
from July 1, 2000.  

2.  Entitlement to a disability rating in excess of 10 
percent for major depression, based on an initial award.  

3.  Entitlement to an effective date earlier than July 9, 
1992, for the grant of total disability based on individual 
unemployability.  

4.  Entitlement to an effective date earlier than October 14, 
1999, for the award of Chapter 35 benefits (Dependents' 
Educational Assistance).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a May 23, 2001, decision, the Board: determined that the 
disability rating for diabetes mellitus was properly reduced 
from 60 percent to 20 percent, effective from July 1, 2000; 
denied a disability rating in excess of 20 percent for 
diabetes mellitus, effective the date of the reduction; 
denied an initial rating in excess of 30 percent for major 
depression; denied a rating in excess of 50 percent for major 
depression, effective from October 1999; denied an effective 
date earlier than July 9, 1992, for the grant of a total 
disability based on individual unemployability; and denied an 
effective date earlier than October 14, 1999, for the award 
of Chapter 35 benefits (Dependents' Educational Assistance).  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In a September 2002 order, the Court granted the parties' 
Joint Motion for Remand of the Board's May 23, 2001, decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
decision and remanded all the issues back to the Board for 
readjudication.  




FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Reports of outpatient treatment from 1992 to 1999 reflect 
service-connected Type II diabetes mellitus, was controlled 
by diet without requiring oral agents or insulin, the 
presence of diabetic polyneuropathy manifested by 
hypoesthesia in the distal upper and lower extremities; and 
meralgia paresthetica, with no other remarkable 
symptomatology.  

3.  In January 2000, the RO proposed reducing the veteran's 
diabetes mellitus evaluation from 60 percent to 20 percent; 
the veteran was notified of this proposal by VA letter.  By 
rating decision of March 31, 2000, the RO reduced the 
veteran's diabetes mellitus evaluation from 60 percent to 20 
percent, effective from July 1, 2000.  

4.  Medical evidence, both at the time of the increased 
rating to 60 percent and at the time of the reduction to 20 
percent, shows that the veteran's diabetes mellitus has 
consistently been controlled by diet alone; the presence of 
diabetic polyneuropathy manifested by hypoesthesia in the 
distal upper and lower extremities; and meralgia 
paresthetica, with no medical evidence showing the necessity 
of insulin therapy, the regulation of activities, or episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or visits twice a month to a diabetic care 
provider, plus complications.  

5.  In a December 1998 rating decision, the RO granted 
service connection for major depression, secondary to the 
veteran's service-connected diabetes mellitus, and assigned a 
10 percent disability rating, effective from the veteran's 
hospitalization in September 1995; in September 1995, the 
veteran's had symptoms of depression, somber mood, little 
variation in his affect, tearful episodes, and sleep 
impairment associated with his major depression.  

6.  The criteria in effect prior to November 7, 1996, for 
evaluating psychiatric disabilities are clearly more 
favorable to the veteran's claim.  

7.  As of September 1995, the veteran's major depression has 
been shown to result in definite occupational and social 
impairment.  

8.  The results of the veteran's October 14, 1999 VA 
psychiatric evaluation show that, as a result of his service-
connected major depression, he has been unable to obtain or 
retain employment.  

9.  In a March 2000 rating decision, the RO assigned an 
effective date of July 9, 1992, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disability.  

10.  Prior to October 14, 1999, the evidence of record does 
not show that the veteran had a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a reduction in the disability rating for 
the veteran's diabetes mellitus, from 60 percent to 20 
percent, effective from July 1, 2000, were met and the 
reduction was proper.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5112(b)(6) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321(b)(1), 3.326(a), 3.344, 4.1-
4.7, 4.41, 4.119, Diagnostic Code 7913 (1995 & 2002).  

2.  The criteria for a disability evaluation in excess of 20 
percent for the veteran's diabetes mellitus, effective from 
July 2000, have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.321(b)(1), 3.326(a), 3.344, 4.1-
4.7, 4.41, 4.119, Diagnostic Code 7913 (1995 & 2002).  

3.  The criteria for an initial 30 percent disability 
evaluation for major depression have been met.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 1155 (West 1991 & Supp. 2001)); 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.321(b)(1), 3.326(a), 
4.1-4.3, 4.7, 4.10, 4.132 Diagnostic Code 9405 (1995 & 2002).  

4.  Effective October 14, 1999, the date of the Veteran's VA 
examination, the criteria for a 100 percent disability rating 
have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.321(b)(1), 3.326(a), 4.1-4.3, 4.7, 4.10, 4.130, 4.132 
Diagnostic Codes 9405, 9434 (1995 & 2002).  

5.  The criteria for an effective date earlier than July 9, 
1992, for the grant of a total rating based on individual 
unemployability due to the service-connected disability have 
not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.321(b)(1), 3.326(a), 3.400 (2002).  

6.  The criteria for an effective date earlier than October 
14, 1999, for the award of Chapter 35 benefits (Dependents' 
Education Assistance) have not been met.  38 U.S.C.A. §§  
3500, 3501, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321(b)(1), 3.326(a), 
21.3021 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that there are no less than eleven pieces of 
correspondence sent to the veteran between July 1992 and 
April 2000 specifically addressing the issues on appeal, 
which describe what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had.  Also, between August 1993 and June 2001, the veteran 
and his representative have been sent five Statements of the 
Case and four Supplemental Statements of the Case, which 
provided notice of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations, regarding the development of the pending claim.  

I.  Diabetes Mellitus

The veteran's service medical records show that he was found 
to have diabetes mellitus, for which he was discharged from 
active duty service.  In 1974, Service-connection was granted 
for diabetes mellitus and a 10 percent evaluation was 
assigned.  The basis for the rating was that the service 
medical records revealed that the diabetes was considered to 
be early and he had been placed on an appropriate diabetic 
diet.  He did not require insulin therapy.  

In November 1992, the RO increased the disability rating to 
60 percent, effective from July 1992, the date of receipt of 
his claim for an increase.  At the time of the increase, the 
veteran's recent VA hospitalization records show that his 
diabetes mellitus was controlled entirely by diet, no insulin 
therapy was needed.  The report of his September 1992 VA 
examination notes that he complained of feeling worthless and 
easily fatigued.  His weight fluctuated a lot, varying from 
160 to 205 pounds, with his appetite increasing when he was 
anxious and decreased when he was depressed.  He had never 
had insulin or any medication for diabetes, and he had no 
history of diabetic ketoacidosis and no diabetic coma.  He 
complained of excessive thirst, but no polyruia.  There was 
no obvious retinal disease.  

The Board has reviewed the medical evidence available at the 
time of the RO's decision to raise the veteran's disability 
rating to 60 percent.  The criteria in effect at that time 
(noted in detail below) for a 60 percent rating required that 
diabetes be severe, with episodes of ketoacidosis or 
hypoglycemic reactions, considerable loss of weight and 
strength, and mild complications.  Even for a 40 percent 
rating, the criteria required that the diabetes would have to 
have been at least moderately severe requiring large insulin 
dosage, restricted diet and careful regulation of activities.  
See 38 C.F.R. § 4.119 Diagnostic Code 7913 (1992).  Given the 
veteran's medical evidence showing that he was a noninsulin-
dependent diabetic, with no evidence of ketoacidosis or 
hypoglycemic episodes, the 60 percent rating appears to have 
been rather generous and based on the recent appearance of 
slight polyneuropoly, with the potential for the diabetes to 
become more severe in the future.  

The report of the veteran's August 1993 VA hospitalization 
for dysthymia also notes that he was non-insulin dependent 
for his diabetes, which was well controlled by diet alone.  
His VA outpatient treatment records for May 1994 to October 
1994 reflect that the diabetes was controlled by diet alone.  
The report of his December 1994 VA examination notes that he 
had been on oral medications in the past and had been treated 
with insulin for a brief period while admitted to the 
hospital for a foot infection.  His diabetes was currently 
under diet control, with no medications.  During the 
examination, he complained of decreased sensation in the 
hands and feet.  Examination of his extremities revealed 
excellent distal hair growth; sensation to pinprick showed 
slightly decreased ability to discriminate between pinprick 
and light touch in the hands and feet.  There was no evidence 
of infection of the feet.  The diagnosis was mild 
hyperglycemia, which was responding well to diet.  He did not 
require oral agents of insulin.  In January 1995, the RO 
continued the 60 percent rating for diabetes mellitus.  

The report of the veteran's VA hospitalization in September-
October 1995, for disorders other than diabetes, but which 
included depression, includes the notation that he had been 
told he had peripheral neuropathy in his hands and feet, and 
that he blamed his depression on his diabetes.  Following 
review of the record and psychiatric examination of the 
veteran, the physician offered that the veteran had causes in 
his clinical picture for depression, other than diabetes.  VA 
outpatient treatment records through December 1997 show that 
he was seen primarily for depression, which the contended was 
due to his diabetes.  

In September 1998, the veteran underwent a review examination 
to determine the current symptomatology of his service-
connected diabetes mellitus.  During that VA examination, he 
related that he treated his diabetes with diet alone, and 
that he had not been on insulin or oral hypoglycemics on an 
ongoing basis, but, upon questioning, he responded that he 
had not adhered to a 1500-calorie/day diabetic diet.  His 
weight had increased approximately 15 pounds over the last 
year.  He had had no episodes of ketoacidosis or 
hypoglycemia, and he had not had any hospitalizations for 
these episodes.  He did have spells of anxiety, and a 
sensation of nearly fainting, but these were associated with 
normal blood sugars.  He checked his own blood sugars on a 
daily basis, which ranged about 140 mg/dl in the morning and, 
later in the day, his blood sugar rose to 200 mg/dl.  The 
examining physician noted that the veteran had not been seen 
for diabetes within the last two years.  The veteran related 
that he had no knowledge of having any diabetic retinopathy 
or kidney problems.  He did complain of bilateral painful 
feet and that he had had both great toenails removed in the 
recent past because of chronic fungus infection.  That 
procedure had been done on an outpatient treatment basis and 
required no additional diabetic therapy.  He complained of 
burning in the feet and some tingling.  The veteran related 
that he was able to walk, slowly, about one mile and could 
climb one flight of stairs, slowly, having to stop at the top 
because of mild breathlessness and pain in the feet.  He 
noted that he did have some burning pain in the feet, but did 
not sleep with his feet removed from under his bed covers.  

Physical examination revealed a well-developed, moderately 
obese male, 67.25 inches tall, and weighing 197 pounds.  
Funduscopic examination disclosed no diabetic retinopathy.  
All peripheral pulses were palpable and of good volume.  
Neurological examination of the lower extremities disclosed 
some slight loss of light touch over the toes, with 
diminished vibratory sensation over the distal feet, as well 
as pinprick and pain.  However, he could walk on his toes 
without difficulty and walking on his heels was possible, but 
his gait was rather unsteady.  The diagnoses included 
diabetes mellitus, mild, controlled by diet alone, and 
diabetic polyneuropathy, involving the distal lower 
extremities.  Blood test results revealed slight elevation of 
blood sugar; urinalysis was negative; and hemoglobin AIc was 
normal.  

VA outpatient treatment report for February 1999 notes that 
the veteran reported his home blood sugar readings ranged 
from 120 mg/dl to 140 mg/dl in the morning fasting.  At 
night, readings were 180 mg/dl to 200 mg/dl.  He related that 
he had never had any reading over 200 mg/dl.  He reported 
that his feet swelled intermittently every few days.  He had 
a regular follow-up with a dietitian and he would start 
glipizide during the next visit while continuing his diet, if 
indicated.  A future VA examination was scheduled to 
determine a static level of disability.  

In October 1999, the veteran underwent another review VA 
examination to determine the disability level of his diabetes 
mellitus.  The same physician who had examined him in 
September 1998 conducted the examination.  The physician 
reviewed the veteran's records and noted that, during the 
earlier examination, the veteran had shown evidences of 
peripheral neuropathy involving the distal lower extremities, 
and to some degree, the upper extremities, and that his 
diabetes mellitus had been controlled by diet alone.  In the 
interim, the veteran had not been hospitalized for 
ketoacidosis or hypoglycemic reactions.  The physician also 
noted that, earlier in year, the veteran was thought to have 
possible diabetic polyneuropathy of the lower extremities and 
he had been seen by neurological consult, which did find 
evidence of diabetic polyneuropathy and diabetic 
mononeuropathy characterized by meralgia paresthetica on the 
right side.  The veteran had remained on diet therapy alone; 
however, the physician also noted that the veteran did not 
follow the diet and that he checked his blood sugars only 
sporadically.  The values remaining about the same as last 
year, i.e., a fasting blood sugars around 140 mg/dl and a 
late afternoon blood sugar approximating 200 mg/dl.  He had 
had a progressive increase in symptomatology related to his 
diabetic neuropathy and his treating VA physician was 
considering the addition of some type of anti-diabetic 
medication.  Following review of the records, the examiner 
noted that the veteran had had a progressive increase in 
symptomatology related to his diabetic neuropathy.  

On physician examination, the veteran weighed 177 pounds, a 
twenty pound weight loss since his September 1998 VA 
examination.  He was able to walk on his toes and heels, 
squat, and forward flex his spine without undue difficulty.  
Funduscopic examination through the undilated pupil showed no 
diabetic retinopathy.  All peripheral pulses were palpable, 
with good capillary refill and there was no cyanosis, 
clubbing or edema of the extremities.  Sensation in the upper 
extremities showed a mild hypoesthesia from the mid forearm, 
distally, on both upper extremities.  He did not experience 
pain on needle stick in the distal phalanges of the fingers, 
only pressure.  Vibratory sense was only slightly diminished 
in the upper extremities.  In the lower extremities, the 
veteran showed an area of hypoesthesia over the anterolateral 
right thigh, the site of meralgia paresthetica.  Sensation to 
light touch, vibration and pain began to be diminished in the 
mid calf level and he lost pain sensation in the mid foot 
level.  The diagnoses included diabetes mellitus, controlled 
with diet alone; diabetic polyneuropathy, manifested by 
hypoesthesia in the distal upper extremities and lower 
extremities, and meralgia paresthetica (diabetic 
mononeuropathy, right thigh).  In the opinion of the 
examiner, with the progression of the findings of diabetic 
polyneuropathy, the veteran was unemployable.  

Based on the veteran's medical records and the findings made 
on his VA review examinations of September 1998 and his 
follow-up VA examination of October 1999, which were 
conducted specifically to determine the static level of 
disability, the RO, in January 2000, proposed reducing the 
veteran's diabetes mellitus disability rating from 60 percent 
to 20 percent.  Thereafter, following appropriate procedures, 
the RO reduced the diabetes mellitus rating as proposed, 
effective July 1, 2000.  

A.  Reduction from 60 percent to 20 percent

Reductions in the rating of a service-connected disability 
generally are governed by 38 C.F.R. § 3.344.  Paragraph (c) 
of that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods at the same level (five years or more)."  They 
do not apply to disabilities that have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  

In the veteran's case, the 60 percent disability rating for 
diabetes mellitus had been in effect for eight years prior to 
the reduction to 20 percent, effective July 1, 2000.  Hence, 
the provisions of 38 C.F.R. § 3.344(a) and (b) apply.  
Essentially, these provisions provide that a reduction in 
rating is warranted if the medical evidence shows that there 
has been sustained material improvement in the condition, and 
it is reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  In 
essence, the entire record of examinations and the medical-
industrial history is to be reviewed to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  See 38 C.F.R. § 4.1, 4.2, 4.13; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. 
Brown, 5 Vet. App. 413, 420-22 (1993).  Further, if doubt 
remains, after according due consideration to all the 
evidence developed, the RO will continue the rating in effect 
pending reexamination in the future, the time of the future 
examination to be determined based on the facts of each case.  
Towards this end, the Board's focus must be on the evidence 
available to the RO at the time the reduction was 
effectuated; however, when the reduction in a rating is based 
upon a single examination, post-reduction medical evidence 
may be considered in determining whether a condition had 
actually improved when a reduced evaluation was implemented.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In this case, the medical evidence upon which the RO granted 
service connection and initially assigned a 60 percent rating 
for the veteran's diabetes in November 1992 includes the 
report of VA examinations, hospitalization reports, and 
outpatient treatment records.  At the time, he was a 
noninsulin dependent diabetic, with no evidence of 
ketoacidosis or hypoglycemic episodes, but there were 
beginnings of slight polyneuropathy manifested by 
hypoesthesia in the lower extremities.  

The veteran's medical records between November 1992 and the 
time the VA proposed to reduce the rating for diabetes 
mellitus from 60 percent to 20 percent consisted of VA 
examination reports, outpatient treatment and hospitalization 
records.  Essentially, these consistently show that he has 
Type II diabetes mellitus, which is completely controlled by 
diet, with slight extremity hypoesthesia (impaired or 
decreased tactile sensibility; Webster's Medical Desk 
Dictionary, 316 (1st ed. 1986)).  See Tucker v. West, 11 Vet. 
App. 369 (1998).  He was shown to have mild hyperglycemia, 
and he responded well to diet.  Given these medical findings, 
he was found not to require oral agents or insulin.  Although 
he had been hospitalized on various occasions during this 
period for psychiatric disorders, there was no evidence of 
record that he had to be hospitalized for episodes of 
ketoacidosis or hypoglycemic reactions.  At the time, he was 
receiving diabetic treatment about once per month.  The VA 
review examinations of September 1998 and October 1999, 
undertaken specifically to determine the static condition of 
the veteran's diabetes, essentially confirmed earlier 
findings.  His condition was still controlled by diet alone 
and the diabetic polyneuropathy was being manifested by 
hypoesthesia in the distal upper extremities and lower 
extremities, with meralgia paresthetica (diabetic 
mononeuropathy) noted in the right thigh.  

Thus, the competent medical evidence shows that from late 
1992 to late 1999, the veteran's diabetes mellitus remained 
controlled by restricted diet alone.  Such evidence does not 
include any indication that the veteran experienced any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one of two hospitalizations per year or visits twice a month 
to a diabetic care provider.  The basis for the award of a 60 
percent rating during that time remains unclear to the Board. 

The RO proposed reducing the veteran's disability evaluation 
for diabetes mellitus from 60 percent to 20 percent in 
January 2000.  The same month, he was advised of the proposal 
and given 60 days to respond with medical or other evidence.  
No response to the VA letter was received and, by rating 
decision of March 31, 2000 (not less than 60 days after the 
notice of the proposed reduction), the RO reduced the 
veteran's diabetes mellitus evaluation from 60 percent to 20 
percent, effective from July 1, 2000.  

A full discussion and analysis of evidence associated with 
the record subsequent to July 1, 2000, the effective date of 
the reduction, is set forth in the discussion of the 
veteran's entitlement to an increased evaluation, below.  
However, it is significant to note at this juncture that such 
evidence is consistent with that noted above in demonstrating 
that the veteran's diabetes mellitus did not support the 
criteria for a 60 percent rating.  

The Board notes that, effective June 6, 1996, the VA revised 
the criteria for evaluating disorders of the endocrine 
system, including diabetes mellitus.  See 61 Fed. Reg. 20440 
(1996).  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent statutory intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran's diabetes mellitus was, and had been for eight 
years, evaluated as 60 percent disabling pursuant to 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under the former 
criteria, a 20 percent rating was warranted for moderate 
diabetes mellitus, which was treated with moderate insulin or 
oral hypoglycemic agent dosage and a restricted diet, without 
impairment of health or vigor or limitation of activity.  A 
40 percent rating required that the disease is shown to be 
moderately severe, as reflected by treatment that included a 
large insulin dosage, a restricted diet, and careful 
regulation of activities, i.e., avoidance of strenuous 
occupational and recreational activities.  A 60 percent 
rating was warranted for severe diabetes, with episodes of 
ketoacidosis or hypoglycemic reactions, but with considerable 
loss of weight and strength and with mild complications, such 
as pruritus ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A maximum 100 percent rating 
under this code, for pronounced, uncontrolled diabetes 
mellitus, required that the disease be manifested by repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  In addition, a note following the rating 
criteria indicated that definitely established complications 
were to be separately rated under the applicable diagnostic 
codes.  See 38 C.F.R. § 4.119 (1995).  

Under the revised criteria, a 20 percent evaluation is 
warranted for diabetes mellitus that requires insulin and a 
restricted diet or an oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation requires insulin, a restricted 
diet, and regulation of activities.  A 60 percent under this 
code requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119 (2002).  

Although the veteran was granted an increased rating to 60 
percent for his service-connected diabetes mellitus in 1992, 
the medical evidence at the time failed to show insulin for 
severe diabetes, with episodes of ketoacidosis or 
hypoglycemic reactions, considerable loss of weight and 
strength attributable to diabetes and mild complications, 
such as pruritus ani, mild vascular deficiencies, or 
beginning diabetic ocular disturbances.  Likewise, there is 
no medical evidence showing the need for insulin, a 
restricted diet, and the need for regulation of activities, 
which would have warranted even a 40 percent evaluation.  

The Board notes that the manifestations and symptomatology of 
the veteran's diabetes mellitus meet neither the previous or 
current criteria for a 60 percent evaluation.  Review of the 
record shows medical evidence consistently indicating that 
his diabetes has always been controlled solely through diet.  
He has never been under medical advisement to regulate his 
activities, use insulin, nor had he experienced episodes of 
ketoacidosis or hypoglycemic reactions requiring multiple 
hospitalizations per year.  Although the medical evidence 
does show an increase in hypoesthesia, hypoesthesia is not a 
criterion for rating diabetes mellitus, under either the 
previous or current criteria.  Inasmuch as there is a 
specific code for diabetes mellitus, reference to any other 
code would not be effective for a greater disability 
evaluation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

The law provides that a disability rating in effect at the 
time the Rating Schedule is revised cannot be reduced due to 
the change in the Rating Schedule, unless an improvement in 
the disability is shown to have occurred.  See 38 U.S.C.A. § 
1155; see Fugere v. Derwinski, 972 F.2d 331 (Fed. Cir. 1992); 
38 C.F.R. § 3.951(a) (2000).  In the veteran's case, when 
reviewing the veteran's complaints and medical evidence 
pertaining to his diabetes mellitus, it appears that his 
condition neither meets the prior or current criteria for a 
40 percent evaluation, let alone for a 60 percent evaluation.  
Under both criteria, no more than a 20 percent evaluation is 
warranted, in the absence of medical evidence showing a more 
severe condition manifested by the need for insulin, episodes 
of ketoacidosis or hypoglycemic reactions.  

The Board finds that, at the time of the rating reduction at 
issue, based on years of the medical findings, to include the 
VA review examinations specifically undertaken, with 
appropriate interval in between, to determine the 
manifestations and symptomatology of the diabetes; and given 
the criteria, both previous and current, which includes the 
use of insulin and episodes of ketoacidosis or hypoglycemic 
reactions, the veteran's noninsulin-dependent diabetes had 
not met the appropriate criteria for a disability rating in 
excess of 20 percent for many years.  Further, given the 
medical evidence, it appears that his noninsulin-dependent 
diabetes mellitus has not progressed to the severity where he 
has become insolent dependent or experiences ketoacidosis or 
hypoglycemic episodes, despite the presence of slight 
hypoesthesia in the extremities.  The Board would add that in 
all the above-mentioned medical reports, a history of his 
diabetes mellitus and the veteran's complaints were noted, 
and that adequate multiple examination findings were 
reported.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the March 2000 rating 
decision (which effectuated the proposed reduction in rating) 
fully supported the RO's conclusions that an improvement in 
the veteran's diabetes mellitus had occurred, in that the 
severity of the condition had not progressed to the point 
that insulin therapy was required or that ketoacidosis or 
hypoglycemic episodes occurred.  Hence, symptomatology and 
manifestations of the veteran's noninsulin-dependent diabetes 
mellitus did not meet either the previous or current criteria 
for a disability rating in excess of 20 percent.  

B.  Increased Rating

During the course of his appeal, the veteran also has 
asserted entitlement to an increased rating for his diabetes 
mellitus, to include subsequent to the reduction, and VA 
medical examination reports have been received since the 
effective date of the reduction of the veteran's disability 
evaluation to a 20 percent evaluation.  Accordingly, the 
Board finds that the claim for an increased rating since the 
reduction should also be considered.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The old and revised schedular criteria for diabetes mellitus 
have been outlined above, and are incorporated herewith.

The medical evidence shows that the veteran's diabetes 
mellitus is controlled with diet alone.  He has diabetic 
polyneuropathy, manifested by hyperesthesia in the distal 
upper extremities and lower extremities and meralgia 
paresthetica (diabetic mononeuropathy) in the right thigh.  
Based on the current use of oral hypoglycemic agent and 
restricted diet, his disability evaluation is appropriately 
rated 20 percent disabling.  In the absence of more severe 
disability resulting in regulation of activities, episodes of 
ketoacidosis or hypoglycemic reactions requiring two or more 
hospitalizations per year or more than twice a month visits 
to a diabetic care provider, progressive weight loss, or 
complications that would be compensable if separately 
evaluated, the criteria for a disability evaluation in excess 
of 20 percent have not been met.  Inasmuch as there is a 
specific code for diabetes mellitus, reference to any other 
code would not be effective for a greater disability 
evaluation.  See Butts, 5 Vet. App. at 539.  

II.  Major Depression

In November 1992, the RO denied the veteran entitlement to 
service connection for nervous condition, which he timely 
appealed.  The Board remanded the issue to the RO in July 
1996.  In December 1998, the RO granted service connection 
for major depressive disorder and 10 percent rating was 
assigned the disability, effective from September 1995.  The 
veteran was notified of the decision and, in April 1999, he 
advised the RO of his dissatisfaction with the initial 10 
percent rating.  The RO, in a January 2000 rating decision, 
increased the disability evaluation to 50 percent, effective 
from October 1999, and the veteran continued his appeal.  As 
the veteran has expressed his dissatisfaction with the 
initial rating assigned at the time of the grant of service-
connection for major depressive disorder, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Where the question for consideration 
is propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

The veteran's service-connected major depressive disorder is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  

As noted earlier in this decision, where laws or regulations 
change after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent statutory intent to the contrary.  See Dudnick, 10 
Vet. App. at 79; Karnas, 1 Vet. App. at 312-13.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  In the veteran's 
case, the former applicable schedular criteria are clearly 
more favorable to the veteran's claim.  

Prior to November 7, 1996, major depression was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  38 C.F.R. § 4.132, Diagnostic Code 
9405 (1996).  Under this formula, a 10 percent evaluation is 
assigned for depression that results in mild social and 
industrial impairment; the psychoneurotic symptoms resulted 
in such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce mild social impairment.  

A 30 percent evaluation is assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation is assigned where an ability to 
establish or maintain effective or favorable relationships 
with people is shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132.  

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must be so adversely 
affected as to result in virtual isolation in the community; 
or there must be totally incapacitating symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or, as a result of the psychiatric 
disability, the individual must be unable to obtain or retain 
employment.  These criteria represent three independent bases 
for granting a 100 percent evaluation.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2002), a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms, which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

The veteran has taken issue only with the assignment of a 10 
percent rating for major depression, effective September 19, 
1995, and not the effective date of the rating.  

The veteran's VA psychiatric hospitalization in September 
1995 was for complaints of chronic pain due to peripheral 
neuropathy attributed to diabetes.  The hospital discharge 
report contains the diagnoses of dysthymic disorder with 
somatization and a history of alcohol and polysubstance 
abuse.  

Following the veteran's VA psychiatric examination in January 
1996, the diagnoses presented were major depression and 
alcohol dependence, currently in remission.  The examining 
physician noted that the diabetes had given rise to some 
degree of anxiety and depression; however, the veteran had 
other causes in his clinical picture for depression other 
than diabetes, specifically, chronic pain and loss of 
function with his left upper extremity, degenerative disc 
disease, prostate problems and relative social isolation.  
The examiner found the veteran had a moderately impaired 
industrial capacity and a mild to moderate impairment of 
social functioning.  He was considered competent and able to 
handle his own funds.  An overall Global Assessment of 
Functioning (GAF) score of 55 was assigned.  In October 1997, 
a VA physician noted the veteran was depressed because of his 
diabetes.  The diagnoses included major depression and 
anxiety disorder.  

In March 1998, the veteran underwent extensive VA 
psychological and psychiatric evaluation.  The diagnoses 
included major depressive disorder, recurrent, severe, 
without psychotic features; alcohol dependence, in partial  
remission; cannabis abuse; and personality disorder.  He was 
assigned a GAF score of 50 for his overall psychiatric 
conditions and a GAF score of 70 for his service-connected 
conditions.  The examining physician offered that it was 
psychologically not ascertainable to clearly determine the 
likely etiology of the veteran's depression due to his 
complex history involving a childhood loss and trauma; foster 
homes and residential treatment; military hospitalization due 
to mononucleosis; military discharge due to diet-controlled 
diabetes mellitus; divorce and relationship loss; substance 
abuse; legal charges; job changes; and employment disability 
due to a hand injury.  In the physician's opinion, it 
appeared reasonable that the veteran's depression might, at 
least to a mild degree, be aggravated by the service-
connected diabetes mellitus and related complications.  
Beyond that, the complexity of the history precluded clear 
separation of specific depressive symptomatology.  

On the basis of the medical evidence, the RO, in a December 
1998 rating decision, granted the veteran entitlement to 
service connection for major depression, secondary to his 
service-connected diabetes mellitus.  An initial 10 percent 
evaluation was assigned the disorder, effective from the time 
of his hospitalization in September 1995, and, in April 1999, 
the veteran expressed his dissatisfaction with the 10 percent 
rating.  See Fenderson, 12 Vet. App. at 119.  

The report of the veteran's October 1999 VA psychiatric 
examination notes that he was having some difficulty with 
concentration; had a difficult time communicating; and affect 
was blunded.  There were no delusions, and he denied suicidal 
and homicidal ideations.  Behavior was often inappropriate, 
in that he secluded himself.  Personal hygiene was adequate.  
He was oriented.  Memory was impaired.  There were no 
obsessions or compulsions.  Speech was rambling and poor eye 
contact.  He did not report panic attacks, phobia, current 
substance abuse, or impaired impulse control.  Mood was 
depressed and he complained of poor sleep.  The diagnoses 
included major depression and a GAF of 45 was assigned, which 
the examiner noted meant serious symptoms.  The examiner also 
offered that, given the veteran's difficulty with 
concentration, lack of mental energy, depressed mood, and 
poor sleep, the veteran was considered unable to function in 
a work place because of his depression; hence, he was 
unemployable due to his service-connected major depression.  

Applying the relevant law and regulations to the facts in 
this case, the Board finds that, under the criteria for 
rating psychoneurotic disorders that was in effect prior to 
November 7, 1996, the veteran's psychiatric condition more 
closely approximates a 30 percent evaluation, effective from 
September 1995, the effective date of the award of service 
connection for major depression, secondary to service-
connected diabetes mellitus.  

The veteran's September 1995 hospitalization was primarily 
for depression.  On mental status examination, he appeared 
depressed, with somber mood and very little variation in his 
affect.  He admitted to tearful episodes.  Thought content 
revolved around chromic pain and chronic feelings of 
depression.  There were no hallucinations or delusions.  
There was no evidence of a thought disorder.  He was oriented 
and he had normal insight.  The report notes that the veteran 
related his depression to his chronic pain in his feet, 
ankles and, occasionally, the neck.  He claimed that he had 
been told that the pain was due to peripheral neuropathy 
stemming from his diabetes.  He denied homicidal or suicidal 
ideation.  He underwent several consults during the hospital 
stay, with the major issue being somatization.  The Board 
notes that, during this hospitalization, depression appeared 
to be have been associated with his noninsulent-dependent 
diabetes mellitus.  Under the criteria in effect prior to 
November 7, 1996, the Board finds that, as of his September 
1995 hospitalization, the manifestations of his major 
depression more closely approximates the criteria for a 30 
percent rating, reflective of a reduction in initiative, 
flexibility, efficiency and reliability levels so as to 
produce definite industrial impairment.  Without medical 
evidence of psychoneurotic symptoms of such severity as to be 
productive of considerable impairment in his ability to 
maintain effective or favorable relationships and 
considerable industrial impairment, a disability evaluation 
to the next higher (50 percent) rating is not warranted.  As 
such, it further stands that the criteria for a 70 percent or 
a 100 percent rating have not been met.  

On the other hand, the results of the veteran's January 1996 
VA psychiatric examination reflect moderately impaired 
industrial capacity and a mild to moderate impairment of 
social functioning.  In October 1997, a VA physician noted 
that the veteran's major depression, anxiety disorder, was 
due to his diabetes.  His March 1998 VA examination report 
includes a diagnosis of major depressive disorder, severe, 
and the examiner assigned a GAF score of 50 for his overall 
conditions.  The Board points out that, in addition to his 
service-connected major depression, diabetes mellitus and 
impotency, he has nonservice-connected laceration residuals 
of the left wrist with ankylosis of the thumb and poor grip 
strength, degenerative disc disease of the cervical and 
lumbar spine, bronchitis, arthroscopy residuals of the left 
knee, alcoholism and drug dependence.  Following his October 
1999 VA examination and review of the record, his condition 
was assigned a GAF score of 45 by the examiner, who also 
offered that, given the veteran's difficulty with 
concentration, lack of mental energy, depressed mood, and 
poor sleep, the veteran was considered unable to function in 
a work place because of his depression; hence, he was 
unemployable due to his service-connected major depression.  

The Board notes that, pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), scores between 41-50 
indicate that there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
However, the same examiner assigned a GAF score of 70 just 
for the veteran service-connected conditions (major 
depression, diabetes mellitus, and impotency).  The Board 
notes that scores between 61-70 indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  

However, in October 1999, the VA psychiatric examiner 
offered, following review of the record and examination of 
the veteran, that the veteran was unemployable due to his 
service-connected major depression.  It is apparent that, as 
of that examination, the veteran's psychiatric condition had 
worsened.  Under the criteria in effect prior to November 7, 
1996, a 100 percent scheduler rating is applicable if the 
veteran is unable to obtain or retain employment as a result 
of his psychiatric disability.  Hence, as of the date of the 
veteran's October 1999 VA psychiatric evaluation, the Board 
finds that the veteran's service-connected major depression 
warrants a 100 percent scheduler rating.  

Inasmuch as the prior criteria are more favorable to the 
veteran in the award of a 100 percent scheduler rating for 
major depression, evaluation under the current criteria is 
unnecessary.  

In view of the foregoing, the Board finds that the record 
presents evidence that, effective from the date of the grant 
of service connection for major depression, the disability 
meets the criteria for a 30 percent rating, and no higher; 
and, effective from the date of the veteran's October 1999 VA 
psychiatric evaluation, his major depression meets the 
criteria for a 100 percent scheduler rating.  

In reaching this decision, the Board has considered the 
appropriateness of the initial rating for major depression 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board notes that the RO 
has effectively considered the appropriateness of its initial 
evaluation under the applicable rating criteria in 
conjunction with the submission of additional evidence at 
various times while the appeal was pending.  



III.  Earlier Effective Date for TDIU

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later date.  In the case 
of disability compensation, the effective date of the award 
for increase is the earliest date it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155.  

In this case, the veteran filed an application in July 1992 
for entitlement to an increased rating for his service-
connected diabetes mellitus, then rated 10 percent disabling, 
and for service connection for a nervous condition, claimed 
as proximately due to or as the result of his service-
connected diabetes mellitus.  In a November 1992 rating 
decision, the RO granted the veteran a 60 percent rating for 
diabetes mellitus, effective from July 1992, the date of 
receipt of the veteran's claim for an increased rating.  

In October 1993, VA received the veteran's claim for TDIU, 
which was granted by the RO in January 2000, effective from 
October 1993, the date of receipt of the veteran's claim for 
unemployability benefits.  In March 2000, VA received the 
veteran's February 29, 2000, letter in which he expressed his 
dissatisfaction with the effective date of the award of TDIU.  
The RO, in a March 31, 2000, rating decision, found that the 
October 1993 effective date was clearly and unmistakably 
erroneous and assigned July 9, 1992, as the correct effective 
date for TDIU benefits.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a).  

The Board acknowledges that a claim for an increased rating 
could potentially be a claim for a total rating.  See Norris 
v. West, 12 Vet. App. 413, 418 (1999).  With a single 
disability rated as 60 percent disabling (diabetes mellitus), 
effective from July 1992, the veteran at least met the 
schedular criteria for consideration of a total rating based 
on individual unemployability from that time.  Moreover, the 
veteran now asserts that he has been unemployable since 
August 1986.  However, such a rating can only reasonably 
raise an informal claim for a total rating for compensation 
purposes if the evidence then of record (or within VA's 
control) showed that the veteran was unable to secure a 
substantially gainful occupation as a result of service-
connected disability.  Id.  

In this case, however, there is no objective evidence dated 
earlier than 1992 that indicates that the veteran was unable 
to obtain or retain substantially gainful employment as a 
result of his service-connected diabetes mellitus, his only 
service connected disability at that time.  

In July 1998, the VA received copies of the veteran's Social 
Security Administration records and, in September 1998, 
received a copy of the Social Security Administrative Law 
Judge's decision.  The veteran was awarded disability 
benefits in May 1989, effective from August 1986.  The basis 
of the decision was the veteran's severe post-laceration 
injury to his left wrist and a major depressive disorder, 
which a treating psychiatrist had attributed to the veteran's 
left wrist injury.  

Under these circumstances, the Board finds that there is an 
objective basis for construing the veteran's July 1992 claim 
for an increased rating for his diabetes mellitus as a claim 
for a total rating based upon individual unemployability.  
Further, when awarded the 60 percent rating, effective from 
the date of his July 1992 claim, he at least met the 
schedular criteria for consideration of a total rating based 
on individual unemployability from that time.  See 38 C.F.R. 
§ 4.16.  At the time he applied for TDIU in October 1993, 
which was within a year of the VA's November 1992 letter 
notifying of the increase, he met the schedular criteria for 
TDIU.  The evidence also shows that he was not employed in 
July 1992.  Except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later date.  In the 
veteran's case, his entitlement arose on the effective date 
of the award of the 60 percent evaluation for diabetes 
mellitus under 38 C.F.R. § 4.16.  As such, July 9, 1992, is 
the correct effective date for the award of TDIU due to 
service-connected disability, with actual payment of benefits 
being made the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. 
§ 5111; 38 C.F.R. § 3.31.  Accordingly, the veteran's claim 
for an earlier effective date for TDIU must be denied.  



IV.  Earlier Effective Date for Chapter 35 Benefits

Chapter 35, Dependents' Educational Assistance, was 
established by Congress for the purpose of providing 
opportunities for education to children whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a disease or injury 
incurred or aggravated in the Armed Forces.  See 38 U.S.C.A. 
§ 3500.  

For the purposes of Chapter 35 benefits, the term eligible 
person means a child of a person who died of a service-
connected disability; has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence; or at 
the time of application for benefits under this chapter is a 
member of the Armed Forces serving on active duty and is 
listed as missing in action, captured in the line of duty by 
a hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  See 38 U.S.C.A. 
§ 3501; 38 C.F.R. § 21.3021.  

In the veteran's case, the RO awarded the veteran Chapter 35 
benefits, effective from October 1999, the date of his VA 
examination to determine/confirm the current status of his 
service connected disabilities.  The physicians conducting 
the physical and psychiatric evaluations were specifically 
requested to opine whether the veteran's diabetes mellitus 
and major depressive disorder would preclude industrial 
employment.  The examiners found him unemployable due to 
service-connected disabilities.  

Although the veteran asserts that the effective date for 
Chapter 35 benefits should be the effective date of the award 
of TDIU, namely, in July 1992, and that his children should 
receive retroactive educational benefits, the regulation 
specifies that such benefits may be paid to dependent 
children of a veteran who has a total disability, permanent 
in nature.  It is not until October 1999 that medical 
evidence shows a total service-connected disability, 
permanent in nature, and medical opinion that the service-
connected disabilities have rendered him unemployable.  
Significantly, the veteran has not submitted medical opinion 
that he has had a total disability permanent in nature prior 
to October 1999.  As such, the October 1999 date is an 
appropriate date for the award of Chapter 35 benefits.  


ORDER

As the reduction in the evaluation of the veteran's diabetes 
mellitus from 60 percent to 20 percent, effective July 1, 
2000, was proper, restoration of the prior rating is denied.  

A disability evaluation in excess of 20 percent for diabetes 
mellitus, effective July 1, 2000, is denied.  

An initial assignment of a 30 percent rating for major 
depression is granted, subject to the law and regulations 
governing payment of monetary benefits.  

Effective October 14, 1999, a 100 percent rating for major 
depression is granted, subject to the law and regulations 
governing payment of monetary benefits.  

An effective date earlier than July 9, 1992, for the grant of 
a total disability evaluation due to individual 
unemployability is denied.  

An effective date earlier than October 14, 1999, for the 
award of Chapter 35 benefits (Dependents' Educational 
Assistance) is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

